Title: To George Washington from Jonathan Trumbull, Sr., 17 May 1783
From: Trumbull, Jonathan, Sr.
To: Washington, George


                  
                     Sir
                     Hartford 17th May 1783.
                  
                  I duly received your letter relative to a speedy settlement with the Army, enclosing queries by the Pay Master General.  I sent immediately a Copy of the queries to the Comttee of pay Table, with directions to answer the same as soon as possible.
                  At the opening of the present session of the General Assembly, the Same was laid before them—Measures are taken to procure every necessary document for a speedy settlement—An early discharge of the Army is expected—and ’tis hoped there will be no failure on the part of this State.
                  I do most sincerely congratulate you, on the important event of the cessation of hostilities, and ardently wish for the arrival of the definitive Treaty.  With every sentiment of Esteem, gratitude, and Consideration I have the honor to be your Excellency’s most obedient, and very hble Servant
                  
                     Jonth; Trumbull
                  
               